Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         12-JUN-2020
                                                         09:53 AM
                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


         STATE OF HAWAIʻI, Respondent/Plaintiff-Appellee,

                                 vs.

          ROMAN SEMES, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (CAAP-XX-XXXXXXX; CASE NO. 2PC151001014(3))

                ORDER DISMISSING CERTIORARI PROCEEDING
    (By: Nakayama, Acting C.J., McKenna, Pollack, and Wilson, JJ.,
  and Circuit Judge Ashford, in place of Recktenwald, C.J., recused)

          Upon further consideration of the records and files in

this case, it appearing that the writ of certiorari herein was

improvidently granted,

          IT IS HEREBY ORDERED that this certiorari proceeding

is dismissed.

          DATED:   Honolulu, Hawaii, June 12, 2020.
                                       /s/ Paula A. Nakayama
                                       /s/ Sabrina S. McKenna
                                       /s/ Richard W. Pollack
                                       /s/ Michael D. Wilson
                                       /s/ James H. Ashford